                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 UNITED STATES OF AMERICA,                           )
                      Plaintiff,                     )
                                                     )
 vs.                                                 )      CASE NO. DNCW3:11CR75-7
                                                     )      (Financial Litigation Unit)
 MILDRED DEPENA,                                     )
                               Defendant,            )
                                                     )
 and                                                 )
                                                     )
 PERSONAL HOME CARE OF NC, LLC,                      )
                     Garnishee.                      )


               DISMISSAL OF WRIT OF CONTINUING GARNISHMENT

       THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion For Dismissal Of

Writ Of Continuing Garnishment” (Document No. 242) filed April 12, 2019.

       Upon motion of the United States, for the reasons stated therein and for good cause shown,

it is ORDERED that the Writ of Continuing Garnishment filed in this case against Defendant

Mildred Depena is DISMISSED.




                                       Signed: April 15, 2019
